Exhibit 10.8

KMART

Long Term Incentive Plan

1. Definitions: As used herein, the following definitions shall apply:

(a) “Award” shall mean the right to receive incentive compensation granted to a
Participant under the Plan subject to attainment of one or more performance
goals over a performance period prescribed by the Committee.

(b) “Committee” shall mean a committee consisting of two or more members of the
Board of Directors of the Corporation, each of whom shall be an “outside
director” as defined under Section 162(m) of the Internal Revenue Code of 1986,
as amended (the “Code”), and the Treasury Regulations thereunder, as appointed
by the Board of Directors of the Corporation to administer the Plan.

(c) “Corporation” shall mean KMART Holding Corporation, a Michigan corporation,
or any successor thereof.

(d) “Participant” shall mean any individual designated by the Committee under
Paragraph 6 for participation in the Plan who is or becomes a key employee of
the Corporation or any Subsidiary.

(e) “Plan” shall mean this KMART Long Term Incentive Plan.

(f) “Subsidiary” shall mean any corporation, limited liability company,
partnership or any other entity in which the Corporation owns, directly or
indirectly, stock or other ownership interest therein possessing more than
twenty-five percent (25%) of the combined voting power of all classes of stock
or other ownership interest.

(g) “Pro rata” shall mean (i) the amount of the Award a Participant would have
been entitled to had he remained employed by the Corporation or a Subsidiary
through the end of the performance period applicable to the Award at the same
salary and target bonus as in effect at the time of Participant’s employment
termination, (ii) multiplied by a fraction (A) the numerator of which is the
number of days from and including the effective date of the grant of the Award
to and including the date of the Participant’s employment termination, and
(B) the denominator of which is the number of days from and including the
effective date of the grant of the Award to and including the last day of the
performance period applicable to the Award.

2. Purpose of Plan: The purpose of the Plan is to provide key employees of the
Corporation and its Subsidiaries with incentives to make significant and
extraordinary contributions to the long-term performance and growth of the
Corporation and its Subsidiaries, to join the interests of key employees with
the interests of the shareholders of the Corporation, to facilitate attracting
and retaining key employees with exceptional abilities, and to create a distinct
compensation advantage by offering key employees of the Corporation and its
Subsidiaries the opportunity to earn above market compensation for causing
excellent financial performance results of the Corporation and its Subsidiaries.

3. Administration: The Plan shall be administered by the Committee. Subject to
the provisions of the Plan, the Committee shall determine, from those who are or
become eligible to be Participants under the Plan, the persons or class of
persons to be granted Awards, the amount or maximum amount of Awards to be
granted to each such person or class of persons, and the other terms and
conditions of any Awards. Subject to the provisions of the Plan, the Committee
is authorized to interpret the Plan, to promulgate, amend and rescind rules and
regulations relating to the Plan and to make all other determinations necessary
or advisable for its administration. Interpretation and construction of any
provision of the Plan by the Committee shall, unless otherwise determined by the
Board of Directors of the Corporation, be final and conclusive. A majority of
the Committee shall constitute a quorum, and the acts approved by a majority of
the members present at any meeting at which a quorum is present, or acts
approved in writing by a majority of the Committee, shall be the acts of the
Committee.

 

1 of 4



--------------------------------------------------------------------------------

4. Indemnification of Committee Members: In addition to such other rights of
indemnification as they may have, the members of the Committee shall be
indemnified by the Corporation against the reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any Award
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by the Board of Directors of the
Corporation) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
determined in such action, suit or proceeding that such Committee member has
acted in bad faith; provided, however, that within sixty (60) days after receipt
of notice of institution of any such action, suit or proceeding, a Committee
member shall offer the Corporation in writing the opportunity, at its own cost,
to handle and defend the same.

5. Qualified Performance-Based Compensation: Awards under the Plan are intended
to constitute qualified performance-based compensation for purposes of
Section 162(m)(4)(C) of the Code and the Treasury Regulations thereunder, and
the provisions of the Plan shall be interpreted and administered to effectuate
that intent. Moreover, the Committee may revise or modify the requirements of
the Plan or the terms of Awards to the extent the Committee determines, in its
discretion, that such revision or modification is necessary for such Awards to
constitute qualified performance-based compensation.

6. Participants: The Committee shall determine and designate from time to time,
in its discretion, those individuals who are or who become key employees of the
Corporation or any Subsidiary to receive Awards who, in the judgment of the
Committee, are or will become responsible for the direction and financial
success of the Corporation or any Subsidiary. Subject to the provisions of the
Plan, the Committee may authorize in advance the grant of Awards to individuals
or classes of individuals who are not at the time of Committee authorization,
but who subsequently become, key employees of the Corporation or any Subsidiary;
provided, however, that (i) for all purposes of the Plan, the date of grant of
any Award made to an individual pursuant to such authorization shall be no
earlier than the date on which such individual becomes a key employee of the
Corporation or any Subsidiary, and (ii) such authorization shall prescribe the
principal terms or range of terms of the Awards that may be made to such
individuals or classes of individuals including, without limitation, the maximum
amount payable under such Awards.

7. Written Agreement: Each Award granted under the Plan shall be evidenced by a
written agreement between the Corporation and the Participant which shall
contain such provisions as may be approved by the Committee. Such agreements
shall constitute binding contracts between the Corporation and the Participant,
and every Participant, upon acceptance of such agreement, shall be bound by the
terms and restrictions of the Plan and of such agreement. The terms of each such
agreement shall be in accordance with the Plan, but the agreements may include
such additional provisions and restrictions determined by the Committee,
provided that such additional provisions and restrictions do not violate the
terms of the Plan.

8. Business Criteria: The performance goal applicable to an Award to a
Participant shall be based upon one or more of the following business criteria:
free cash flow, cash flow return on investment, stock price, market share,
expense management, sales, revenues, earnings per share, earnings before
interest and taxes, earnings before interest, taxes, depreciation and
amortization, return on equity, total stockholder return, net income, working
capital turnover, inventory or receivable turnover, store closings or openings,
and/or margins of the Corporation, a Subsidiary or a division or unit thereof.
The specific targets and other details of a performance goal shall be
established by the Committee in its discretion. A performance goal must,
however, be objective so that a third party with knowledge of the relevant facts
could determine whether the goal has been attained.

9. Preestablished Performance Goals: The performance goal applicable to an Award
to a Participant shall be established by the Committee in writing no later than
the earlier of (i) ninety (90) days after commencement of the period of service
to which the performance goal relates, or (ii) expiration of the first
twenty-five percent (25%) of such period of service. Notwithstanding the
preceding sentence, however, there must be substantial uncertainty whether a
performance goal will be attained at the time it is established by the
Committee.

 

2 of 4



--------------------------------------------------------------------------------

10. Objective Compensation Formula: A performance goal established by the
Committee must prescribe an objective formula or standard, that could be applied
by a third party having knowledge of the relevant performance results, to
compute the amount payable to a Participant under an Award if the goal is
attained. The terms of an objective formula or standard must preclude discretion
to increase the amount payable that would otherwise be due to a Participant
under an Award upon attainment of a performance goal, although the Committee may
exercise negative discretion to reduce or eliminate the amount otherwise due
upon attainment of a performance goal, provided that the exercise of such
discretion with respect to one Participant does not result in an increase in the
amount payable to another Participant. The Committee may prescribe a formula or
standard under which the amount payable to a Participant under an Award upon
attainment of the applicable performance goal is based, in whole or in part, on
a percentage of salary, base pay and/or target bonus even though the dollar
amount of the salary, base pay and/or target bonus is not fixed at the time the
performance goal is established, provided, however, that the maximum dollar
amount payable to any Participant under an Award containing such a formula or
standard may not exceed $25 million in any one fiscal year of the Corporation.

11. Payment of Award: Unless otherwise determined by the Committee, if the Plan
is meeting its goals at the time an employee leaves for death, disability,
retirement and termination without cause, payment of an Award shall be made on a
Pro rata basis when other employees become eligible for payment under the Plan.

 

12. Form of Payment:

The amount payable to a Participant under an Award shall be paid in cash,
provided, however, subject to the provisions of this Paragraph 12, a Participant
may elect to receive all or a portion of the payment in the form of stock of the
Corporation having a value equal to the amount otherwise payable to the
Participant in cash on the date the cash payment otherwise would be made to the
Participant. Any shares of stock of the Corporation transferred to a Participant
in payment of all or a portion of an Award shall consist of previously
outstanding shares that have been reacquired by the Corporation. Notwithstanding
the foregoing, no fractional shares shall be transferred to a Participant and,
prior to the transfer of shares to a Participant, no Participant shall have any
of the rights of a shareholder of the Corporation in respect of shares that are
or could be issued under an Award until the actual issuance of the shares to a
Participant and, prior to such issuance, no adjustments shall be made for
dividends, distributions or other rights in respect of such shares. Moreover,
any shares issued to a Participant in payment of an Award shall be subject to
the restrictions and provisions of Paragraph 15 of the Plan, as well as any
additional restrictions or provisions determined by the Committee in its
discretion. In addition, the Corporation may decline to honor a Participant’s
election to receive payment of an Award in stock under circumstances where it
would be unlawful for the Corporation to acquire its own stock to honor such
election.

13. Transfer of Awards: Unless otherwise determined by the Committee, an Award
or rights therein granted to a Participant may not be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered by the Participant at
any time before actual payment is made to the Participant under the Award.

14. Termination of Employment: Except as otherwise determined by the Committee
or as provided in Paragraph 11, (i) as a condition to participation in the Plan,
each Participant shall remain in the continuous employ of the Corporation or a
Subsidiary for the entire performance period applicable to an Award, and (ii) if
a Participant does not remain in the continuous employ of the Corporation or a
Subsidiary for the entire performance period for any reason whatsoever, all
rights of the Participant under the Plan shall terminate and have no further
force or effect and the Participant shall not be eligible for or in any way
entitled to any amount pursuant to an Award granted under this Plan.

15. Investment purpose: If the Committee, in its discretion, determines that as
a matter of law such procedure is or may be desirable, it may require a
Participant, upon any acquisition of stock hereunder and as a condition to the
Corporation’s obligation to deliver certificates representing such shares, to
execute and deliver to the Corporation a written statement in form satisfactory
to the Committee, representing and warranting that the Participant’s acquisition
of shares of stock shall be for such person’s own account, for investment and
not with a view to the resale or distribution thereof and that any subsequent
offer for sale or sale of any such shares shall be made either pursuant to (a) a
Registration Statement on an appropriate form under the Securities Act of 1933,
as

 

3 of 4



--------------------------------------------------------------------------------

amended (the “Securities Act”), which Registration Statement has become
effective and is current with respect to the shares being offered and sold, or
(b) a specific exemption from the registration requirements of the Securities
Act, but in claiming such exemption the Participant shall, prior to any offer
for sale or sale of such shares, obtain a favorable written opinion from counsel
for or approved by the Corporation as to the availability of such exemption. The
Corporation may endorse an appropriate legend referring to the foregoing
restriction upon the certificate or certificates representing any shares issued
or transferred to the Participant under the Plan.

16. Rights to Continued Employment: Nothing contained in the Plan or in any
Award granted pursuant to the Plan, nor any action taken by the Committee
hereunder, shall confer upon any Participant any right with respect to
continuation of employment by the Corporation or a Subsidiary nor interfere in
any way with the right of the Corporation or a Subsidiary to terminate such
person’s employment at any time with or without cause.

17. Withholding Payments: If, upon the payment under an Award, or upon any other
event or transaction under or relating to the Plan, there shall be payable by
the Corporation or a Subsidiary any amount for income or employment tax
withholding, in the Committee’s discretion, either the Corporation shall
appropriately reduce the amount of cash to be paid to the Participant or the
Participant shall pay such amount to the Corporation or Subsidiary to enable it
to pay or to reimburse it for paying such income or employment tax withholding.
The Corporation or any of its Subsidiaries shall also have the right to withhold
the amount of such taxes from any other sums or property due or to become due
from the Corporation or any of its Subsidiaries to the Participant upon such
terms and conditions as the Committee shall prescribe. The Committee may make
such other arrangements with respect to income or employment tax withholding as
it shall determine.

18. Unfunded Status of Awards: The Plan is intended to constitute an “unfunded”
plan for incentive compensation. With respect to any payments which at any time
are not yet made to a Participant pursuant to an Award granted under the Plan,
nothing contained in the Plan or any Award shall give any such Participant any
rights that are greater than those of a general unsecured creditor of the
Corporation.

19. Governing Law: The Plan and the rights of all persons claiming hereunder
shall be construed and determined in accordance with the laws of the State of
Michigan without giving effect to the choice of law principles thereof, except
to the extent that such law is preempted by federal law.

20. Effectiveness of Plan: The Plan shall be effective on the date the Board of
Directors of the Corporation adopts the Plan, provided that the shareholders of
the Corporation approve the Plan. Awards may be granted prior to shareholder
approval of the Plan, but each such Award shall be subject to shareholder
approval of the Plan. Without limitation, no payment may be made under an Award
until after such shareholder approval is obtained. Re-approval of the Plan by
the shareholders of the Corporation shall be sought on or before the first
meeting of the shareholders of the Corporation that occurs in the fifth year
following the year in which the shareholders initially approve or subsequently
re-approve the Plan, if the Committee determines that such shareholder
re-approval of the Plan is necessary to permit Awards made after such date to
qualify as qualified performance-based compensation under Section 162(m)(4)(C)
of the Code and the Treasury Regulations thereunder.

21. Termination, Duration and Amendments of Plan: The Plan may be abandoned or
terminated at any time by the Board of Directors of the Corporation, provided
that the termination of the Plan shall not affect the validity of any Award
outstanding on the date of termination. For the purpose of conforming to any
changes in applicable law or governmental regulations, or for any other lawful
purpose, the Board of Directors of the Corporation shall have the right, without
approval of the shareholders of the Corporation, to amend or revise the terms of
the Plan at any time; provided, however, that no such amendment or revision
shall (i) with respect to the Plan, increase the maximum amount which may be
paid during any fiscal year to any one Participant pursuant to Awards granted to
such Participant pursuant to the Plan, change the persons or class of persons
eligible to be Participants under the Plan, or establish additional and
different business criteria on which performance goals are based, without
approval or ratification of the shareholders of the Corporation; or (ii) with
respect to an Award previously granted under the Plan, except as otherwise
specifically provided in the Plan, alter or impair any such Award without the
consent of the holder thereof.

 

4 of 4